— Judgment unanimously affirmed. Memorandum: Although we agree that the trial court erred in refusing to allow defense counsel to inquire into whether Miranda warnings had been administered prior to police questioning defendant at the scene of the crime (CPL 60.45, 710.70 [3]; People v Graham, 78 AD2d 831, affd 55 NY2d 144), we find such error to be harmless (see, People v Crimmins, 36 NY2d 230). We have examined defendant’s other contentions and find them to be without merit. (Appeal from judgment of Onondaga County Court, Cunningham, J. — burglary, third degree.) Present — Dillon, P. J., Callahan, Doerr, Boomer and Schnepp, JJ.